Spalding, J.
The record, in this case, presents the identical question settled by this court, in Johnson v. Mullin, 12 Ohio Rep. 10. “ If the declaration contains a good count among defective counts, the court, on error, will intend that the verdict was well taken on the good count, unless the record shows it was rendered upon those that were defect *291ive.” However much the court might hesitate in sustaining the judgment of the common pleas, if the motion in arrest could be confined to the four special counts in plaintiff’s declaration, yet, finding the verdict supported by the common count for work and labor, we deem it unnecessary to inquire further.
Eor aught that appears from the record, the evidence was applicable to, and the damages were computed upon, that count.
The judgment of the court on the circuit must be reversed.